Citation Nr: 1503127	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for primary syphilis.

2.  Entitlement to service connection for bladder/incontinence condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, dysthymia, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran claimed separate issues of entitlement to service connection for PTSD and depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  The Board has recharacterized the issue accordingly as reflected on the title page.

The Veteran testified at hearing before a Decision Review Officer in June 2013, and before the undersigned in a videoconference hearing in October 2014.  Subsequent to the Board hearing, the Veteran submitted additional evidence through his representative.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed in August 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and a bladder/incontinence condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On October 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for primary syphilis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for primary syphilis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the October 14, 2014, Board videoconference hearing the Veteran, in the presence of his representative, withdrew the appeal of the issue of entitlement to service connection for primary syphilis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for primary syphilis is dismissed.

REMAND

The record indicates that VA must obtain potentially relevant and outstanding VA and private treatment records.  At the October 2014 Board hearing, the Veteran testified that he received psychiatric treatment at the Ogden, Utah VA Community-Based Outpatient Clinic (CBOC) in 2007 or 2008, and was currently being treated at the Food and Care Coalition in Provo, Utah.  It appears no effort has been made to obtain these records.  Moreover, the most recent VA treatment records associated with the claims file are dated December 2011.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding relevant treatment records from these facilities should be obtained.

In light of the state of the record, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder must be remanded to associate these records and to afford the Veteran a VA examination addressing the etiology of any currently diagnosed psychiatric disorder, which the Veteran reports may be related to an in-service personal assault..  

The October 2011 VA examination of the urinary tract and bladder resulted in an opinion that the Veteran has no current chronic pathological disorder.  However, while the examiner indicated that the Veteran had no voiding dysfunction, she then went on to state that his voiding dysfunction caused urine leakage and increased urinary frequency.  The Veteran has consistently reported that his incontinence problem began in service and has continued since service.  Service treatment records show a sudden onset of incontinence in September 1979 with no prior history of this problem.  The physician did not find a cause, noting "? etiology."  Thus it is unclear whether the Veteran actually has a voiding dysfunction that may have its onset in service.  Moreover, at the Board hearing it was suggested that the incontinence may have a psychiatric component.  Thus, this claim is inextricably linked to the claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds that another VA examination should be provided in order to resolve these questions.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records from the Ogden CBOC that are relevant to the Veteran's mental health.  Obtain any VA treatment records dated after December 2011, as well as any records of the Veteran's participation in the VA's vocational rehabilitation program.

2.  After obtaining any necessary authorization, request treatment records from Food and Care Coalition in Provo, Utah.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself as well as from individuals, such as friends and family members, who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his psychiatric and incontinence symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  The examiner should

a.  Identify all psychiatric disabilities found to be present since September 2011.  A diagnosis of PTSD should be ruled in or excluded.

b.  State whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  The Veteran's reported stressors, including his report of an in-service personal assault, must be addressed.

A complete rationale for the conclusions reached should be set forth.  

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any bladder/incontinence disorder.  The examiner should review the claims file and note such review in the report.  The examiner should

a.  Identify all bladder/incontinence disabilities found to be present since September 2011.  

b.  State whether it is at least as likely as not that any bladder/incontinence disability found to be present is related to or had its onset in service.  The sudden onset of incontinence in September 1979, and the Veteran's reports of continued incontinence since that time, should be addressed.

c.  State whether it is at least as likely as not that any bladder/incontinence disability is related to any diagnosed psychiatric disability.

A complete rationale for the conclusions reached should be set forth.  

6.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


